Citation Nr: 0916017	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-09 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of a tear of the internal meniscus of the 
left knee (internal derangement), currently evaluated as 20 
percent disabling.  

2.  Entitlement to service connection for a claimed left foot 
disability to include as secondary to service connected 
internal derangement of the left knee.  

3.  Entitlement to a separate rating for the service-
connected left knee disability on the basis of instability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1956 to March 
1960.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decision of the RO.  

The RO granted a separate 10 percent evaluation for arthritis 
of the left knee with limitation of motion in a March 2006 
rating action.  It is not clear from the record whether he is 
disagreeing with the assigned rating or the effective date 
therefor.  

The Veteran's representative in this regard has indicated 
that matter of an increased rating higher than 10 percent 
rating assigned to arthritis of the left knee is on appeal.  
Accordingly, for clarification, his issue is returned to the 
RO for appropriate consideration.  


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or 
findings of a left foot condition in service or for many 
years thereafter  

2.  The currently demonstrated left foot changes manifested 
by hammer toes, hallux deformity, callouses, overlapping toes 
and bunions of the left foot are not shown to be due to any 
event or incident of the Veteran's period of active service; 
nor is any shown to have been caused or aggravated by the 
service-connected left disability.  

3.  The service-connected left knee disability is assigned a 
protected 20 percent rating on the basis of a torn lateral 
meniscus.  

4.  The service-connected left knee disability picture is 
shown to be manifested by a separately ratable impairment 
that more nearly approximates that of severe instability of 
that joint.  


CONCLUSIONS OF LAW

1.  The Veteran's left foot disability manifested by hammer 
toes, hallux deformity, callouses, overlapping toes and 
bunions of the left foot is not due to disease or injury that 
was incurred in or aggravated by military service; nor is any 
proximately due to the result of the service-connected left 
knee disability.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

2.  The criteria for a rating in excess of 20 percent for the 
service-connected left knee disability on the basis of 
cartilage damage have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.40, 4.71aincluding Diagnostic Code 5258 
(2008).  

3.  The criteria for the assignment of a  separate 30 percent 
rating for the service-connected left knee disability on the 
basis of instability or recurrent subluxation are met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 4.7, 4.40, 4.71a 
including Diagnostic Code 5257 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In considering a claim for increased compensation, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The letters sent to the Veteran in October 2004 and February 
2005 regarding the claim for a higher rating did not fully 
comply with the dictates outlined in Vazquez.  

However, in this case, the Board finds that any notice defect 
does not affect the essential fairness of the adjudication 
because the Veteran had a meaningful opportunity to 
participate in the adjudication of his claim.  

The Veteran has been issued a statement of the case (SOC) 
which included the necessary information applicable to his 
claim.  He has been given ample opportunity to respond to the 
rating decision and SOC, which adequately explained the 
criteria for increased ratings.  

Moreover, the Veteran in this case has been represented by a 
recognized service organization, and in numerous documents, 
has been informed of what he needed to substantiate his 
claim.  He has taken active part in identifying evidence and 
obtaining it as appropriate.  

The Veteran has demonstrated actual knowledge of the 
provisions, in particular, by his complaints noted at VA 
examinations and in statements sent to the RO.  There is no 
showing that there is additional evidence that should be 
obtained, or that additional notice that should be provided.  

In sum, there is no showing of any VA defect in notifying or 
assisting the Veteran that reasonably requires further 
procedural or substantive development.  As noted, the matter 
of an increased rating for the service-connected left knee 
disability on the basis of arthritis with limitation of 
motion is being referred back to the RO for appropriate 
action by the agency of original jurisdiction.  To this 
extent, the question of functional loss will not be addressed 
in this document.  

The evidentiary record at this time is shown to contain lay 
statements by the Veteran, his service treatment record, a 
private magnetic resonance imaging (MRI) report and the 
report of a VA examination.  


Service connection for claimed foot disability on to include 
as 
secondary to service connected left knee disability.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases (e.g., arthritis) which are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Secondary service connection may be granted for a disability, 
which is proximately due to, or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  

The Veteran asserts that his foot condition is causally 
related to his favoring his left knee over the years.  He 
feels that the recent examination was unfair in that the 
examiner acted inappropriately and that the examiner did not 
address the significance of the fact that the claimed changes 
only involved the left foot.  He also notes in regard to the 
VA examiner's findings that he never wore a narrow shoe.  
Finally, he requests that the left knee disability be rated 
as 35 percent disabling.  

Service connection was granted for the residuals of a torn 
lateral meniscus of the left knee in an October 1960 rating 
action.  

A February 2005 VA examination report includes a diagnosis of 
hammer toes, hallux valgus deformity, callouses, overlapping 
toes and bunions of the left foot.  

Significantly, the X-ray studies performed at that time 
showed first metatarsal joint DJD, hammertoe deformity of the 
second toe and a traumatic deformity of the fifth toe of the 
right foot.  The left foot had a marked hallux valgus 
deformity, dorsal subluxation of the second and third 
metatarsal phalangeal joints and hammertoe deformities of the 
second through fifth toes.  

A careful review of the claims file shows there are no 
complaints, findings or diagnoses of a foot condition during 
service or for many years thereafter.  The Veteran in this 
regard has voiced no credible assertions to establish a 
continuity of treatment or symptomatology referable to the 
claimed left foot disorder since service.  

Moreover, there is no medical evidence even suggesting that 
the currently demonstrated left foot changes were caused or 
aggravated by secondary to the left knee disability, 
including under Allen.  

In fact, a VA physician in February 2005 opined that the foot 
disability was unrelated to the service connected left knee 
disability.  The physician noted in the regard that, in 
general, hammer toes, callouses and overlapping toes are due 
to the wearing of ill-fitting shoes.  

Other findings recorded at that time included those involving 
the right foot that were not inconsistent with the Veteran 
having pathology of both feet due to a common etiology as 
identified by the VA examiner.  

The Veteran in this regard has presented no competent 
evidence to support his assertions that the left foot changes 
are due to any event or incident of his active service.  

Although the Veteran asserts that the left foot condition was 
due to his service-connected left knee disability, he is a 
layman and thus does not have competence to render a medical 
opinion on causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  For this reason, the Board must rely on the medical 
evidence in deciding this matter.  

Finally, on review, the Board finds no support for the 
Veteran's assertions that the VA examination was unfair or 
otherwise conducted in a discriminatory or inappropriate 
manner.  

As the preponderance of the evidence is against the Veteran's 
claim, the claim of service connection must be denied.  


An increased rating for the service-connected 
residuals of a tear of a lateral meniscus of the left knee

The Veteran asserts in this case that the overall condition 
of his left knee has worsened over the years.  

The service treatment record shows that, in 1958, the Veteran 
sustained a left knee torn lateral meniscus while playing 
soccer.  He was treated conservatively with not surgical 
intervention.  Based on the treatment and VA examination, a 
rating decision in October 1960 granted service connection 
for the left knee disability, assigning a 20 percent 
evaluation.  

An initial VA examination in September 1960 reported 
complaints of weakness of the left knee with frequent 
locking.  The recorded findings included those of 
periarticular swelling of the left knee with moderate 
instability.  

As noted, the RO granted a separate 10 percent evaluation for 
the service-connected left knee disability on the basis of 
arthritis with limitation of motion in a March 2006 rating 
action.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  

Considering the Veteran's orthopedic disability, functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability.  DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

At VA examination in October 2004, the Veteran complained of 
having pain, instability, giving away, dislocation and 
swelling of the left knee.  He reported having flare-ups that 
were precipitated by prolonged walking when motion of the 
left knee was decreased by 30 degrees.  

On examination, there was mild pain at 130 degrees of motion.  
On repeated movement, there was no change in range of motion.  
There was no increase in fatigue, weakness, or lack of 
endurance after repetitive motion.  

The left knee disability initially is found to have been 
rated under the provision of Diagnostic Code 5258 since 1960.  
Under Diagnostic Code 5258, a 20 percent rating is warranted 
where there is dislocation of semilunar cartilage with 
frequent episodes of locking, pain, and effusion into the 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Thus, there is no higher rating available under this 
Diagnostic Code.  In this case, the service-connected left 
knee disability also has been assigned a separate 10 percent 
rating of the basis of having arthritis with resulting 
limitation of motion.  This action currently is not before 
the Board at this time.  

A precedent opinion of the VA General Counsel, VAOPGCPREC 23-
97 (7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 
6 Vet. App. 259 (1994).  

Accordingly, in reviewing the claim for increase, another 
potentially applicable rating provision is Diagnostic Code 
5257.  Clearly, from the record, the Veteran sustained some 
form of ligament injury and resulting ligament laxity 
following the injury in service.  

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The VA examiner in October 2004 noted that there was 30 
degrees of varus laxity, bilaterally.  A private August 2005 
magnetic resonance imaging (MRI) report noted joint effusion, 
attentuated medial meniscus, a chronic tear of the anterior 
cruciate ligament as well as articular cartilage loss from 
the medial tibial plateau.  

Therefore, on this record, the Board finds that the service-
connected disability picture more closely resembles the 
criteria for a separate 30 percent rating under Diagnostic 
Code 5257 based severe instability or recurrent subluxation 
of the left knee is warranted.  This is the highest rating 
assignable in accordance with these criteria.  

In sum, without addressing the matter of limitation of motion 
or functional loss at this time, a separate rating of 30 
percent is assignable.   


ORDER

Service connection for a left foot condition to include as 
secondary to the service-connected left knee disability is 
denied.  

An increased rating for the service-connected residuals of a 
torn lateral meniscus of the left knee is denied.  

A separate 30 percent rating for the service-connected left 
knee disability on the basis of lateral instability or 
recurrent subluxation is granted, subject to controlling 
regulations governing the payment of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


